Exhibit 99.1 Condensed Consolidated Interim Financial Statements (Expressed in Canadian Dollars) MEDICURE INC. Three months ended August 31, 2012 (Unaudited) In accordance with National Instruments 51-102 released by the Canadian Securities Administrators, the Company discloses that its auditors have not reviewed the unaudited financial statements for the three months ended August 31, 2012. MEDICURE INC. Condensed Consolidated Interim Statements of Financial Position (expressed in Canadian dollars) Unaudited Note August 31, 2012 May 31, 2012 Assets Current assets: Cash $ $ Accounts receivable 4 Inventories 5 Prepaid expenses 10 Total current assets Non-current assets: Property and equipment Intangible assets 6 Total non-current assets Total assets $ $ Liabilities and Deficiency Current liabilities: Accounts payable and accrued liabilities $ $ Accrued interest on long-term debt 7 Current portion of long-term debt 7 - Total current liabilities Non-current liabilities Long-term debt 7 Royalty obligation 7 Total non-current liabilities Total liabilities Deficiency: Share capital 8 Contributed surplus Accumulated other comprehensive income ) Deficit ) ) Total deficiency ) ) Going concern 2
